KEVIN G. CLARKSON
ATTORNEY GENERAL
Dario Borghesan (Alaska Bar No. 1005015)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: dario.borghesan@alaska.gov

Attorney for Defendant Christina L. Reigh

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

DAVID GARY GLADDEN, in propria                 )
persona,                                       )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )   Case No. 3:19-cv-00099-SLG
                                               )
CHRISTINA L. REIGH, in her personal            )   MOTION TO EXPUNGE LIS
and presumed Official capacity,                )   PENDENS
                                               )
              Defendant.                       )

       Defendant Christina L. Reigh respectfully moves this Court to expunge the lis

pendens that plaintiff David Gary Gladden has recorded against Judge Reigh’s personal

residence in connection with litigation. See Notice of Lis Pendens (May 13, 2019),

Dkt 7-1. The lis pendens is invalid because the litigation Mr. Gladden has initiated in this

Court is not “an action affecting the title to or the right of possession of real property,” a

necessary condition for recording a lis pendens under Alaska law. Alaska Stat. 09.45.940.




         Case 3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 1 of 6
       This Court has jurisdiction to expunge the lis pendens. So long as a federal district

court has jurisdiction over the underlying claims, it has jurisdiction to expunge a lis

pendens pertaining to that action. See Orange County v. Hong Kong and Shanghai

Banking Corp. Ltd., 52 F.3d 821, 822 (9th Cir. 1995) (noting that district court had

subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 while concluding that appeals

court lacked appellate jurisdiction to review district court’s order expunging lis pendens);

Demenus v. Tinton 35, Inc., 873 F.2d 50, 51 n.1, 52 (3d Cir. 1989) (same). Indeed, even if

a federal district court lacks subject matter jurisdiction over the plaintiff’s claims for

relief, if still has jurisdiction to expunge a lis pendens recorded by the plaintiff in

connection with those claims. See Cornell v. Select Portfolio Servicing, Inc., No. CIV S-

11-1462 KJM-EFB, 2011 WL 6097721, at *2 (E.D. Cal. Nov. 29, 2011) (“The court

ruled that it did not have subject matter jurisdiction over plaintiff’s claims for quiet title,

injunctive relief and wrongful conversion. That decision, however, is wholly unrelated to

the court's power to expunge the lis pendens after dismissal of the action. Indeed, if

plaintiff's position were valid, any person could hypothetically cloud title in perpetuity by

maintaining a lis pendens on real property even after the claims upon which the lis

pendens is filed have been dismissed and are no longer pending. The purpose of a lis

pendens, however, is to give constructive notice that an action has been filed affecting

title or right to possession of the real property described in the notice. Once that action

has been dismissed, the lis pendens serves no purpose, and thus, must be expunged.

(internal citation and quotation marks omitted)).


Gladden v. Reigh                                   Case No. 3:19-cv-00099-SLG
Motion toCase
          Expunge  Lis Pendens
              3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 2 ofPage
                                                                     6 2 of 6
       In reviewing the validity of a lis pendens, federal courts look to state law. Silas v.

Argent Mortgage Co., LLC, No. 1:17-cv-00703-LJO-JLT, 2017 WL 3131057, at *11

(E.D. Cal. July 24, 2017) (citing 28 U.S.C. § 1964). For example, federal district courts in

California have expunged lis pendens after concluding that the plaintiffs’ claims did not

contain valid real property claims, a prerequisite for recording a lis pendens under

California law. E.g. Silas, 2017 WL 3131057 at *11 (granting motion to expunge lis

pendens because real property claims barred by statute of limitations and res judicata);

Doan v. Singh, No. 1:13-cv-531-LJO-SMS, 2014 WL 3867418, at *2-3 (E.D. Cal. Aug.

6, 2014) (granting motion to expunge lis pendens after concluding that plaintiffs’ real

property claims were not ripe).

       Under Alaska law, a lis pendens must be expunged if the litigation to which it

pertains is not “an action affecting the title to or the right of possession of real property.”

Alaska Stat. 09.45.940. The Alaska Supreme Court “strictly construe[s]” the lis pendens

statute. Asher v. Alkan Shelter, LLC, 212 P.3d 772, 782 n.34 (Alaska 2009), abrogated on

other grounds by Shaffer v. Bellows, 260 P.3d 1064 (Alaska 2011). “A lis pendens is only

appropriate in cases disputing title or physical possession of real property.” Asher, 212

P.3d at 782 n.34. In a previous lawsuit involving Mr. Gladden, the Alaska Supreme Court

affirmed expunction of the lis pendens he recorded against the defendants (including a

judge with whom he was displeased) because Gladden’s pleadings did not “demonstrate

any legally cognizable connection between his superior court action and real property




Gladden v. Reigh                                   Case No. 3:19-cv-00099-SLG
Motion toCase
          Expunge  Lis Pendens
              3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 3 ofPage
                                                                     6 3 of 6
owned by any of the individual defendants.” Gladden v. City of Dillingham,

Nos. S-15073/15303, 2014 WL 4952505, at *3 (Alaska Oct. 1, 2014).

       The same is true here: this lawsuit is not an “action affecting the title to or the

right of possession of real property.” Alaska Stat. 09.45.940. Mr. Gladden seeks damages

from Judge Reigh, who presided over his unsuccessful lawsuit in the Alaska superior

court, alleging that Judge Reigh lacked jurisdiction in his case. First Am. Compl. at 1, 82-

84, 93-94, 96. His claims do not have anything to do with title to or right to possession of

Judge Reigh’s personal residence. His lis pendens “was never valid” and should be

expunged. Id. at *3; accord Asher, 212 P.3d at 782 n.34 (“We have previously found lis

pendens inappropriate where the litigation sought damages for breach of fiduciary duty

and breach of contract, even though the complaint demanded an accounting of all

defendant’s ill-gotten gains that might be traced to the property on which the plaintiff

filed a lis pendens.” (citing Blake v. Gilbert, 702 P.2d 631, 643 (Alaska 1985), overruled

on other grounds in Bibo v. Jeffrey’s Rest., 770 P.2d 290 (Alaska 1989)).

       Finally, even if the lis pendens were valid under Alaska law—and it is not—this

Court should still expunge it if the Court grants Judge Reigh’s motion to dismiss

Mr. Gladden’s claims. See Mot. to Dismiss for Failure to State a Claim (May 28, 2019),

at Dkt 9. “The purpose of a lis pendens . . . is to give constructive notice that an action

has been filed affecting title or right to possession of the real property described,” so

“[o]nce that action has been dismissed, the lis pendens serves no purpose, and thus, must

be expunged.” Cornell v. Select Portfolio Servicing, Inc., 2011 WL 6097721, at *2.


Gladden v. Reigh                                   Case No. 3:19-cv-00099-SLG
Motion toCase
          Expunge  Lis Pendens
              3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 4 ofPage
                                                                     6 4 of 6
     DATED: June 6, 2019.

                                   KEVIN G. CLARKSON
                                   ATTORNEY GENERAL


                                   By:   /s/Dario Borghesan
                                         Dario Borghesan
                                         Assistant Attorney General
                                         Alaska Bar No. 1005015
                                         Department of Law
                                         1031 West Fourth Avenue, Suite 200
                                         Anchorage, AK 99501
                                         Phone: (907) 269-5275
                                         Facsimile: (907) 276-3697
                                         Email: dario.borghesan@alaska.gov
                                         Attorney for Defendant Christina L.
                                         Reigh




Gladden v. Reigh                                   Case No. 3:19-cv-00099-SLG
Motion toCase
          Expunge  Lis Pendens
              3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 5 ofPage
                                                                     6 5 of 6
                            CERTIFICATE OF SERVICE

      I certify that on June 6, 2019 the foregoing was served electronically on all parties

via CM/ECF. I also caused to be served via U.S. mail a paper copy of this document on:

      David Gary Gladden
      13193 S. Old Knik Harbor Dr.
      Wasilla, AK 99623
                                         /s/Dario Borghesan
                                         Dario Borghesan
                                         Assistant Attorney General




Gladden v. Reigh                                   Case No. 3:19-cv-00099-SLG
Motion toCase
          Expunge  Lis Pendens
              3:19-cv-00099-SLG Document 12 Filed 06/06/19 Page 6 ofPage
                                                                     6 6 of 6
